DETAILED ACTION
This Office action is in response to the application filed on 12 August 2020.
Claims 1-27 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo US 2020/0228247 A1.
As to claim 1, Guo discloses substantially the invention as claimed, including a method for wireless communication by a user-equipment (UE) (Figures 1, 3, 5-7, 9, UE 116/118/601/602 or UE-A, UE-B), comprising:
receiving a plurality of data transmissions (TBs in PSSCH and PSCCH) from a plurality of other UEs (Figures 1, 6, 7, 9, 10 and associated text, step 1010; [206]-[208]);
generating a feedback signal (a HARQ feedback signal on a PSFCH) for each of the plurality of data transmissions (Figures 1, 3, 5-7, 9, 10 and associated text, [224]);
(a transmit power for the PSSCH transmission) for each of the plurality of data transmissions based on at least one configuration associated with the feedback signal, wherein the feedback signals for the plurality of data transmissions are transmitted during the same feedback occasion (the Physical Sidelink Feedback Channel (PSFCH)) (Figures 1, 3, 5-7, 9, 10 and associated text, steps 1010-1012; [206]-[208]; [224], [242]-[244]); and
transmitting the feedback signal to each of the plurality of other UEs using the determined transmission power (Figures 1, 3,5-7, 9, 10, and associated text, step 1014,  [224], [242-[244]).
As to claim 2, Guo discloses, wherein the transmission powers of the feedback signals are different (Figures 1, 3, 5-7, 9, and associated text, the sidelink transmission power parameter can be min or max power for PSCCH, [171]-[175]).
As to claim 3, Guo discloses, wherein the feedback signal comprises a hybrid automatic request (HARQ) feedback signal (Figures 1, 3, 5-7, 9, 10, and associated text, [224], [242-[244]).
As to claim 4, Guo discloses, wherein the determination of the transmission power comprises determining at least one energy per resource element (EPRE) parameter for the transmission of the feedback signal to each of the plurality of other UEs (Figures 1, 3, 5-7, 9, and associated text, the sidelink transmission power parameter can be min or max power for PSCCH, [171]-[175]).
As to claim 5, Guo discloses, wherein the determination of the transmission power comprises determining a ratio (αSL,CSI-RS) between the transmission power (the (a CSI_RS transmission power) (Figures 1, 3, 5-7, 9, and associated text, [308], [324]).
As to claim 6, Guo discloses, wherein the reference transmission power is configured by a network node (the BS 102) (Figures 1-3, 5-7, 9, 10, and associated text, [324]).
As to claim 7, Guo discloses, wherein the reference transmission power is configured at the UE (Figures 1-3, 5-7, 9, 10, and associated text, [324]).
As to claim 8, Guo discloses determining the reference transmission power based on at least one of a bandwidth for transmission of the feedback signal (a sidelink Bandwidth Part (BWP)) for each of the plurality of data transmissions, a quantity of the feedback signals to be transmitted to the plurality of other UEs, or a transmission power capability of the UE, or any combination thereof (Figures 1-3, 5-7, 9, 10, and associated text, [61], [96], [105]).
As to claim 9, Guo discloses, wherein the at least one configuration associated with the feedback signal comprises a distance between the UE and the plurality of other UEs (Figures 1-3, 5-7, 9, 10, and associated text, [172]-[177], [183], [205], [207], [211]).
As to claim 10, Guo discloses, wherein the determination of the transmission power is based on a mapping of the distance to the transmission power such that a higher transmission power is used as the distance increases (Figures 1-3, 5-7, 9, 10, and associated text, [172]-[177], [183], [205], [207], [211]-[212]).
As to claim 11, Guo discloses, receiving at least one indication (the SCI format) of a location of each of the plurality of other UEs, the indication (the SCI format, [192]-[196]) being part of at least one of a sidelink control signal or the plurality of data (Figures 1-3, 5-7, 9, 10, and associated text, [172]-[177], [183], [205], [207], [211]-[212]); and determining the distance between the UE and the plurality of other UEs based on the location of each of the plurality of other UEs (Figures 1-3, 5-7, 9, 10, and associated text, [172]-[177], [183], [205], [207], [211]-[212]).
As to claim 12, Guo discloses, wherein the at least one configuration associated with the feedback signal comprises a reference signal reception power (RSRP) of a reference signal transmitted by each of the plurality of other UEs (Figures 1-3, 5-7, 9, 10, and associated text, [173]-[177], [206]-[212]).
As to claim 13, Guo discloses, wherein the determination of the transmission power is based on a mapping of the RSRP to the transmission power such that a higher transmission power is used as the RSRP decreases (Figures 1-3, 5-7, 9, 10, and associated text, [173]-[177], [206]-[212], [271]-[273]).
As to claim 14, Guo discloses, wherein the at least one configuration associated with the feedback signal comprises a priority associated with each of the plurality of data transmissions (Figures 1-3, 5-7, 9, 10, and associated text, [99], [281]-[283], [321], [323]).
As to claim 15, Guo discloses, wherein the determination of the transmission power is based on a mapping of the priority to the transmission power such that a higher transmission power is used as the priority increases (Figures 1-3, 6, 7, 9, 10, and associated text, [99], [281]-[283], [321]and [323]).
As to claim 16,  Guo discloses, further comprising determining a transmission mode (a transmission type, [273], [309]-[310]) associated with each data transmission of the plurality of data transmissions, wherein the at least one configuration associated (Figures 1-3, 6, 7, 9, 10, and associated text, [267]-[273], [321], [323]).
As to claim 17, Guo discloses, wherein the transmission mode (the transmission type) comprises unicast, groupcast, multicast, or broadcast ([242]-[244]; [309]-[310]).
As to claim 18, Guo discloses, wherein the determination of the transmission power is based on a mapping of the transmission mode to the transmission power such that a higher transmission power is used if the transmission mode is unicast as compared to the transmission mode being another transmission mode (Figures 1-3, 6, 7, 9, 10, and associated text, [207], [241]-[244]).
As to claim 19, Guo discloses, wherein the at least one configuration associated with the feedback signal comprises whether the feedback signal is an acknowledgement of the data transmission or a negative acknowledgement of the data transmission (Figures 1-3, 6, 7, 9, 10, and associated text, [200]-[210]).
As to claim 20, Guo discloses, wherein a higher transmission power is used if the feedback signal is the negative acknowledgement as compared to the feedback signal being the acknowledgement (Figures 1-3, 6, 7, 9, 10, and associated text, [200]-[210]).
As to claim 21, Guo discloses, wherein the at least one configuration associated with the feedback signal comprises an indication (the SCI format) received from each of the plurality of other UEs or a network node (the BS 102) (Abstract, Figures 1-3, 5-7, 9, 10, and associated text, [172]-[177], [183], [205], [207], [211]-[212]).
As to claim 22, Guo discloses, wherein the at least one configuration associated with the feedback signal comprises one or any combination of: a distance between the (Figures 1-3, 5-7, 9, 10, and associated text, [172]-[177], [183], [205], [207], [211]-[212]); a priority associated with each data transmission of the plurality of data transmissions (Figures 1-3, 5-7, 9, 10, and associated text, [172]-[177], [183], [205], [207], [211]-[212], [281]-[285]); a transmission mode (a transmission type [273], [309]) associated with each data transmission of the plurality of data transmissions ([242]-[244]; [309]-[310]); whether the feedback signal is an acknowledgement of the data transmission or a negative acknowledgement of the data transmission; and an indication (a SCI format) received from each of the plurality of other UEs or a network node (the BS 102) (Figures 1-3, 5-7, 9, 10, and associated text, [172]-[177], [183], [205], [207], [211]-[212]; [266]-[273]).
As to claim 23, Guo discloses, wherein the determination of the transmission powers of the feedback signals for the plurality of data transmissions comprises: calculating another transmission power for each of the feedback signals for the plurality of data transmissions based on the at least one configuration associated with the feedback signal (Figures 1-3, 5-7, 9, 10, and associated text, [172]-[177], [183], [205], [207], [211]-[212]; [242]-[244]; [266]-[273]; the UE can determine different transmission power with different SCI formats); determining whether a sum of the other transmission powers exceeds a maximum allowable transmission power associated with the transmission of the feedback signals during a feedback occasion (a PSFCH) ([242]-[245]); and scaling down (adjusting) the other transmission powers until the sum of the other transmission powers are equal to or less than the maximum allowable (Figures 1-3, 5-7, 9, 10, and associated text, [172]-[177], [247]-[257]; [266]-[273]).
As to claim 24, Guo discloses, wherein the feedback signal is transmitted via a plurality of symbols, wherein the transmission power determined based on the at least one configuration associated with the feedback signal is applied to only a portion of the plurality of symbols (Figure 15, symbols 1501-1505, [289]-[291]).
Claim 25 corresponds to the UE apparatus claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 26 corresponds to the UE apparatus in means plus functions claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 27 corresponds to the computer-readable medium of the UE apparatus claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
The prior art cited in this Office action is: Guo US 2020/0228247 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI V NGUYEN/Primary Examiner, Art Unit 2649